Citation Nr: 9931090	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  95-09 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for drug and alcohol 
abuse secondary to post-traumatic stress disorder.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Esq.



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1970.  There is unverified evidence of additional 
active service in 1977 and 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following decisions of the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO):  October 1994 decision granting service 
connection for PTSD at a noncompensable disability rating and 
denying service connection for alcohol dependence; February 
1995 decision denying service connection for drug abuse, and; 
May 1998 decision denying TDIU status.  During the pendency 
of this appeal the RO increased the disability rating for the 
veteran's PTSD to 10 percent.  The veteran appealed the 
decisions to the Board which remanded the case to the RO in 
February 1997 for further development.  After completion of 
the requested development to the extent possible and 
continued denial of the veteran's claim the RO returned the 
case to the Board for further appellate review.  The Board 
addresses issues pertaining to evaluation of the veteran's 
service-connected PTSD and entitlement to TDIU in the REMAND 
portion of this decision.

The Board notes that in April 1996 the veteran's 
representative filed a Notice of Disagreement (NOD) to a June 
1995 rating decision denying entitlement to service 
connection for a mixed personality disorder with antisocial 
schizotypal features and for a total evaluation for hospital 
treatment in excess of 21 days for a service-connected 
condition.  This matter also is discussed in the REMAND 
portion of this decision.



FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  There is competent, uncontradicted medical evidence 
showing that the veteran's current drug and alcohol abuse are 
the direct result of his service-connected PTSD.


CONCLUSION OF LAW

The veteran's drug and alcohol abuse is proximately due to or 
the result of his service-connected PTSD.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.310(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran attributes his long-term drug and alcohol abuse 
problem to PTSD he contracted as a decorated combat soldier 
in Vietnam.  He asserts that he turned to alcohol and drug 
abuse to deaden survivor's guilt and painful memories of 
wartime violence.

As an initial matter the Board finds that the veteran's claim 
is plausible and capable of substantiation and therefore is 
well-grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board also is 
satisfied that the VA has fulfilled the duty to assist the 
veteran develop this claim and that the evidence of record is 
sufficient to support an equitable decision in this appeal.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (1999).  Although VA compensation is prohibited for 
alcohol or drug abuse disability under direct, aggravation 
and secondary analyses, 38 U.S.C.A. § 1110; VAOPGCPREC 2-98 
(January 16, 1997), service connection is not prohibited by 
these provisions.  Barela v. West, 11 Vet. App. 280, 283 
(1998) (statute bars compensation but not service connection 
for disability due to alcohol and drug abuse).

The claims file is replete with medical records documenting 
the veteran's substance abuse before and after the October 
1994 grant of PTSD service connection.  Service medical 
records describe a long history of alcohol abuse and document 
a diagnosis for alcoholism beginning in September 1977.  
Thereafter, VA examination and hospital reports and treatment 
records from January 1994 to March 1999 disclose diagnoses 
including substance abuse disorder, substance-induced 
psychosis, polysubstance abuse including cocaine and 
marijuana, alcohol dependence and withdrawal, and possible 
alcohol-induced affective disorder.

Evidence associated with the claims file unambiguously links 
the veteran's substance abuse with his PTSD.  A VA 
psychologist who evaluated the veteran in January 1994 noted 
a history of substance abuse and opined that drug and alcohol 
use constituted an unsuccessful attempt to "self-medicate" 
PTSD-induced pain.  A VA physician who examined the veteran 
in July 1996 similarly opined that the veteran's 
polysubstance abuse was "part and parcel" of his attempt to 
deal with PTSD.  After reviewing the claims file and 
examining the veteran again in September 1997, the same 
physician concluded that the veteran's substance abuse was a 
response to pain associated with his severe PTSD 
symptomatology.  The physician further opined that the 
veteran used drugs and alcohol for their medicinal, soporific 
and calming affects and not for recreational enjoyment.  The 
physician restated this opinion after another examination in 
January 1998 and in April 1998 the physician stated that the 
veteran's substance abuse problems "far overshadow" his 
PTSD symptomatology.  There is no medical evidence associated 
with the claims file contradicting the opinions of the VA 
psychologist and physician.  Indeed, the claims file includes 
no evidence at all that another health care professional 
expressed an opinion on a possible causal relationship 
between the veteran's service-connected PTSD and his well-
documented substance abuse.

Collectively, the above-described evidence and absence of 
conflicting evidence establish that the veteran's PTSD caused 
his drug and alcohol abuse.  Therefore, the Board finds that 
evidence supports the veteran's claim for service connection 
for drug and alcohol abuse secondary to service-connected 
PTSD.  See 38 C.F.R. § 3.310.


ORDER

Service connection for drug and alcohol abuse secondary to 
service-connected PTSD is granted.


REMAND

The Board determines that other matters arising from this 
appeal should be REMANDED to the RO for additional factual 
development and to cure procedural defects.

VA medical records from January 1994 to March 1999 document 
diagnoses, treatment and hospitalization for several mental 
disorders for which the veteran has not been service 
connected.  These disorders include depression with psychotic 
features, dysthymic disorder and mixed personality disorder 
with antisocial schizotypal features.  In May 1998 a VA 
physician opined that the veteran's substance abuse 
disabilities "far overshadow" his PTSD symptoms.  However, 
there is no more specific evidence of the nature and severity 
of psychiatric impairment attributable to the veteran's PTSD, 
as distinct from that attributable to his drug and alcohol 
abuse and to his nonservice-connected mental disorders.  The 
medical evidence must be clarified before the Board may 
proceed with an informed appellate review of the level of 
disability attributable to compensable mental disorders.  
Therefore, medical evidence should be added to the record 
reflecting the level of mental disability attributable solely 
to the veteran's PTSD, solely to his substance abuse and 
solely to his nonservice-connected disorders.

Given the Board's disposition of the substance abuse service 
connection claim and its REMAND for mental disability 
reevaluation, both of which are likely to affect evaluation 
of the levels of the veteran's compensable disabilities, the 
Board finds that it must also remand the TDIU claim for RO 
reconsideration.

In a June 1995 rating decision the RO denied the veteran 
service connection for a mixed personality disorder with 
antisocial schizotypal features and for a total evaluation 
for hospital treatment in excess of 21 days for a service-
connected condition.  In April 1996 the veteran's 
representative filed a NOD to this decision.  Although the RO 
provided the veteran with an April 1996 document denominated 
"Supplemental Statement of the Case" (SSOC) listing these 
appealed issues, the document contains no summaries of 
evidence or law sufficient to constitute a Statement of the 
Case (SOC).  See 38 C.F.R. § 19.29 (1999).  Therefore, the 
Board finds that the RO has failed to provide the veteran 
with the required SOC in response to the timely NOD.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200 (1999).  When the 
Board determines that further evidence or clarification of 
the evidence, or correction of a procedural defect is 
essential for a proper appellate decision, the Board must 
remand the matter to the agency of original jurisdiction.  38 
C.F.R. § 19.9 (1999); Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) (Board determination that RO failure to issue 
an SOC in response to a veteran's NOD contesting a rating 
decision is a procedural defect requiring remand to the RO).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The veteran is to be afforded a VA 
psychiatric examination for the purpose 
of determining the nature and severity of 
his service-connected mental disorders.  
The evaluation must include a 
comprehensive mental status evaluation 
and all appropriate testing following the 
examiner's detailed review of the 
veteran's claims folder.  Upon completion 
of the examination, the psychiatrist must 
specify all current psychiatric diagnoses 
and, to the extent possible, 
differentiate the symptomatology 
attributable to the service-connected 
PTSD and substance abuse from that of any 
other nonservice-connected psychiatric 
entity.  In the event differentiation is 
not possible the examiner must so state 
and explain why.  In addition, if 
possible, the examiner should provide an 
assessment of the degree of the veteran's 
social and industrial impairment due 
solely to the service-connected PTSD and 
due solely to the service-connected 
substance abuse and explain the basis for 
this opinion.  The examiner must also 
separately consider the severity of the 
PTSD and the substance abuse and only 
those disorders, each in terms of the 
Global Assessment of Functioning Scale 
including designation of a numerical 
score and a full discussion of the 
significance of the score assigned.

2.  The RO should provide the veteran and 
his representative with an SOC addressing 
all evidence pertaining to the veteran's 
claim of entitlement to service 
connection for a mixed personality 
disorder with antisocial schizotypal 
features and for a total evaluation for 
hospital treatment in excess of 21 days 
for a service-connected condition, and 
with information regarding the 
appropriate time period within which to 
submit a substantive appeal.

3.  If the veteran files a timely 
substantive appeal on the issues of 
entitlement to service connection for a 
mixed personality disorder with 
antisocial schizotypal features and for a 
total evaluation for hospital treatment 
in excess of 21 days for a service-
connected condition, the RO should 
process the case and return it to the 
Board in compliance with the applicable 
procedures regarding the appeals 
processing.

Thereafter, the RO should readjudicate the veteran's claims 
for an increased rating for PTSD, and a TDIU.  If the RO 
denies one or more of the benefits sought on appeal, it 
should issue a supplemental statement of the case and provide 
the veteran with a reasonable time within which to respond.  
The RO then should return the case to the Board for final 
appellate consideration.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate an opinion, 
either favorable or unfavorable, as to the merits of the 
case.  Although the veteran need not take further action 
until so notified by the RO, the veteran may submit to the RO 
additional evidence and argument pertaining to this remand.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



